Citation Nr: 0935962	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

In July 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg, 
Florida RO.  A transcript of the hearing is of record.

During the hearing, the veteran submitted additional evidence 
of audiometric test results with a waiver of initial RO 
consideration.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

The Veteran also submitted a private nexus opinion in August 
2009.  The Veteran did not provide a waiver of initial RO 
consideration with this opinion.  Nonetheless, the Board will 
not refer this evidence to the agency of original 
jurisdiction, because the Board has determined that the 
benefit to which the evidence relates will be granted in full 
on appeal without such referral.  See 38 C.F.R. 20.1304(c).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDING OF FACT

The evidence indicates that the Veteran's current bilateral 
tinnitus is etiologically related to active military service. 





CONCLUSION OF LAW

Bilateral tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for bilateral 
tinnitus in March 2006.  He contends that his tinnitus was 
caused by loud noise exposure during military service.  The 
veteran asserts that he has had tinnitus daily since 
discharge from military service.  See July 2009 Board hearing 
transcript at 5.  The RO denied his claim.  The veteran 
appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board notes that the medical evidence of record 
establishes that the veteran currently suffers from bilateral 
tinnitus.  The Veteran has reported that he experiences 
tinnitus and the Veteran is considered competent to report 
the observable manifestations of his claimed disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is nothing in the record that indicates the Veteran's 
statements are not credible.  Additionally, an August 2009 
private audiologist indicated that the Veteran has bilateral 
tinnitus.

In regards to claimed in-service noise exposure, the Veteran 
testified that when he served in Korea he was attached to an 
antiaircraft battery delivering ammunition.  See July 2009 
Board hearing transcript at 3.  The Veteran's DD Form 214 
shows that his military occupational specialty (MOS) was a 
truck driver.   In March 2009, a VA examiner determined that 
the Veteran's MOS in Korea exposed the Veteran to acoustic 
trauma.  Accordingly, the Board finds that the evidence shows 
the veteran was exposed to loud noises from working as a 
truck driver in Korea during the Korean Conflict.  

In addition, the Board finds that the evidence of record 
indicates that the Veteran's bilateral tinnitus is related to 
the in-service acoustic trauma.  The Veteran submitted a 
letter from a private audiologist in August 2009.  The 
audiologist noted that the Veteran served in the Army and he 
was exposed to artillery.  He asserted that the Veteran has 
moderate sloping to moderate severe sensorineural hearing 
loss in both ears, which is likely caused by the noise 
exposure in service.  The audiologist provided the opinion 
that tinnitus often accompanies the Veteran's type of hearing 
loss and the tinnitus is likely due to the noise exposure 
during military service.  

It appears that the private audiologist relied on the 
Veteran's statements to form his opinion on the etiology of 
the Veteran's tinnitus.  In this case, the Board finds the 
Veteran's statements that he was exposed to loud noises in 
service and that he had bilateral tinnitus since military 
service to be competent and credible.  Lay persons are 
competent to testify as to the frequency and severity of the 
observable symptoms of a condition.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... 
to establish the presence of observable symptomatology and 
'may provide sufficient support for a claim of service 
connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 
(1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Board notes that the Veteran's reported statements to his 
physician are not contradicted by the evidence in the claims 
file.  Thus, the physician was not relying on inaccurate 
facts when he provided the favorable opinion and therefore, 
the Board finds the opinion to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  The Board also finds it 
persuasive that there is no other medical evidence of record 
that contradicts the favorable nexus opinion.

Based on the foregoing, the Board resolves any benefit of the 
doubt in favor of the Veteran in determining that the 
Veteran's current bilateral tinnitus is related to acoustic 
trauma during military service.  Accordingly, the claim of 
entitlement to service connection for bilateral tinnitus is 
warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


